COHALAN, S.
This is an appeal by the state comptroller from the appraiser’s report, and the order entered thereon, upon the ground that certain remainder interests passing under the will of decedent and suspended from taxation should now be taxed.
The contention of the executors is that power to invade the trust fund is specifically given to them under the decedent’s will and that these remainders, therefore, are not now liable for a transfer tax. Under the ruling in Matter of Granfield, 79 Misc. Rep. 374, 140 N. Y. Supp. 922, the contention of the executors should be sustained.
The appeal is therefore dismissed, and the order fixing tax affirmed. Settle order on notice.